Citation Nr: 1600760	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (DM II). 

2. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease with coronary artery bypass graft (CABG), prior to June 24, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The September 2012 rating action, inter alia, granted service connection for DM II and assigned a 20 percent rating, effective May 23, 2012, and ischemic heart disease with CABG and assigned a 10 percent rating, effective May 23, 2012.  The RO also denied claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  The Veteran submitted a notice of disagreement in September 2013; a statement of the case was issued in April 2014; and a VA Form 9 was received in June 2014.  [Note: the Veteran did not perfect an appeal with respect to the issues of entitlement to service connection for hearing loss and tinnitus]. 

In a July 2014 rating action, the RO granted service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, both as secondary to service-connected DM II.  The RO also granted a 100 percent rating for ischemic heart disease with CABG, effective June 24, 2014, which constitutes a full grant of the benefits on appeal from that date forward.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status prior to June 24, 2014. AB v. Brown, 6 Vet. App. 35, 39 (1993).



FINDINGS OF FACT

1. Throughout the appeal, the Veteran's type II diabetes mellitus has required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.

2. For the period prior to June 14, 2014, the Veteran's heart disability has been manifested by no worse than a workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, and was without evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, without an ejection fraction of 50 percent or less, and without congestive heart failure. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). 

2. The criteria for an initial rating in excess of 10 percent for the period prior to June 24, 2014, for ischemic heart disease with CABG have not been met. 38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. § 4.104, DC 7005 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims for diabetes mellitus and ischemic heart disease arise from his disagreement with the initial evaluations following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Since the claims are an appeal of initial ratings, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in the April 2014 Statement of the Case and July 2015 Supplemental Statement of the Case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's complete service treatment are on file and post-service medical records have been obtained.  The Veteran was afforded VA examinations and the Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on evaluation and fully addressed the rating criteria that is relevant to rating type II diabetes mellitus and ischemic heart disease.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected diabetes since he was last examined in June 2014. 38 C.F.R. § 3.327(a)(2014). In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Diabetes Mellitus

The Veteran's disability has been evaluated under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria. 

As discussed above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

While the Veteran takes oral hypoglycemic agent and insulin, and is on a restricted diet meeting the requirement for a 20 percent disability rating, he does not meet the criteria for a 40 percent evaluation.  There is no indication that has had restriction of activity. 

As to regulation of activities, the United States Court of Appeals for Veterans Claims has indicated that it must be medically necessary for the Veteran to have a "regulation of activities." Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities." Id.  

In this case, the record shows that he has not been restricted in his ability to perform strenuous activities.  The VA diabetes examiners in August 2012 and June 2014 specifically did not check the criteria related to regulation of activities.  (Emphasis added).  Likewise, a May 2012 private treatment record instructed activity "as tolerated," but noted no specific restrictions on occupational or recreational activities.  Moreover, the Veteran, himself, has not asserted at any time during the course of the appeal that he is so restricted due to his diabetes.  In short, there is no evidence that he has been instructed by a medical professional to avoid activities due to his diabetes mellitus. 

There is no competent medical evidence to the contrary.  The medical records are absent for the restriction of activity due to service-connected diabetes mellitus. Because the criteria for the assignment of a 40 percent disability rating are not met, the higher rating may not be awarded. 

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

During the pendency of the appeal, in a July 2014 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the bilateral lower extremities and assigned each extremity a 10 percent disability evaluation.  The Veteran has not disagreed with the evaluations assigned therein.  Accordingly, these issue will not be discussed herein.  The Veteran has not been shown to have any other diabetic complications. See VA Diabetes Examinations, August 2012 and June 2014.  

In conclusion, the preponderance of the evidence is against an initial rating for DM II greater than 20 percent. 38 C.F.R. § 4.104.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied. 38 C.F.R. §§ 3.102, 4.3.

Ischemic Heart Disease with CABG

The Veteran's heart condition has been evaluated as 10 percent disabling for the period from May 23, 2012, to June 24, 2014, under Diagnostic Code 7005. 

A 10 percent disability evaluation is assigned when a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. 

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

A private x-ray report dated in December 2011 noted a stable post-CABG chest.  

A March 2012 private stress test/EKG report noted nonspecific EKG changes; mild fixed anterior perfusion abnormality; METs of 8.50; and a gated ejection fraction calculated at 55 percent.  

A June 2012 VA Agent Orange Program note showed cardiology symptoms including chest pain, dyspnea on exertion, and palpitation.  

The Veteran underwent a VA heart examination in August 2012.  The examination indicated that the Veteran's treatment plan included taking continuous medication.  Congestive heart failure was not present.  The examiner cited to the March 2012 private diagnostic exercise stress which revealed a METs reading of 8.5 and left ventricular ejection fraction (LVEF) of 55 percent.  There was no evidence of cardiac hypertrophy or dilatation.  No other pertinent findings or symptoms were noted.  

In his September 2013 notice of disagreement, the Veteran stated that his activities were becoming more limited due to fatigue (resulting from the heart condition, not diabetes) and that he experienced some dizziness and/or chest pains when bending down. 

Based on the foregoing, for the period prior to June 24, 2014, the evidence demonstrates that the Veteran does not meet the criteria for a higher 30, 60, or 100 percent rating, nor do his symptoms more nearly resemble those of the 30, 60, or 100 percent criteria. 38 C.F.R. § 4.104, Code 7005.

Indeed, the 2011-2012 private treatment records (i.e., EKG, x-ray, and stress test) and the August 2012 VA examination report showed no evidence of cardiac hypertrophy or dilation.  The 2012 stress test results were noted to be 8.5 METs, with a calculated ejection fraction of 55 percent.  The record does not reflect that the stress test results of 8.5 METs was not an accurate description of the level of the Veteran's disability.  The Board finds that a higher rating is not warranted because the evidence does not support a finding of workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 50 percent or less, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that as the Veteran has been diagnosed with ischemic heart disease, DC 7005 remains the most appropriate code under which to rate the service connected disability. See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the preponderance of the evidence is against an initial rating for ischemic heart disease greater than 10 percent for the period prior to June 24, 2014. See 38 C.F.R. § 4.104.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied. 38 C.F.R. §§ 3.102, 4.3.

Other Considerations 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus and ischemic heart disease are so exceptional or unusual so as to warrant the assignment of higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints regarding his diabetes mellitus were management by restricted diet, and prescription of oral hypoglycemic agent and insulin, which are contemplated by the rating criteria.  With respect to ischemic heart disease, the criteria rate the disability on the basis of certain METs levels resulting in symptoms of dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; thus, the demonstrated manifestations specifically associated with his service-connected ischemic heart disease  - namely, METs of 8.5, fatigue and dyspnea - are contemplated by the provisions of the rating schedule.

Thus, as the Veteran does not experience symptomatology from his heart and diabetes disabilities that are not already encompassed in the Rating Schedule, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Lastly, the Board has considered whether a claim of total disability based on individual unemployability (TDIU) is raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has variously reported that his heart condition results in some limitations in his duties at work, the Veteran has remained employed throughout the course of this appeal. See, e.g., June 2014 VA Examination Report.  As there is no evidence of an inability to obtain and maintain substantially gainful employment due to service-connected disability, the question of entitlement to a TDIU is not raised. 


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease with GABG prior to June 24, 2012, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


